Citation Nr: 1603479	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  08-07 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for low back disability.

2 . Entitlement to service connection for neck disability.

3. Entitlement to service connection for joint pain, to include of the hands/fingers, knees, and feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1967 to April 1969, which includes service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) following a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Board most recently remanded the claim in October 2014 for a VA medical addendum opinion, which was submitted in February 2015.  The agency of original jurisdiction (AOJ) provided a supplemental statement of the case (SSOC) in March 2015, in which it again denied service connection for the matters on appeal.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 
	
The Veteran testified before the undersigned in April 2012.  A transcript of the hearing has been associated with the Veteran's claims file.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, his low back disability was incurred in resulted from active military service.

2.  Resolving all doubt in the Veteran's favor, his neck disability was incurred in or resulted from active military service.

3.  The Veteran's joint pain, to include hands/fingers, knees, and feet, did not originate in and is not etiologically related to active military service.


CONCLUSIONS OF LAW

1.  The Veteran has low back disability that was the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The Veteran has neck disability that was the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  The Veteran does not have joint pain, to include of the hands/fingers, knees, and feet, that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the present case, the Veteran was sent a letter in July 2007 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatments and examinations.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

Additionally, the Veteran was afforded a VA examination for his claims in November 2012, with addendums in March 2014 and February 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examination and addendums are sufficient, as they are predicated on consideration of the medical records in the Veteran's claims file, as well as specific examination findings and the Veteran's own contentions.  The examiners considered the Veteran's statements and provided explanations for the findings made, relying on and citing to the records reviewed.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Analysis

Service connection may be granted for disabilities resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

However, 38 C.F.R. § 3.303(b) only applies to the list of chronic diseases/disabilities recognized by VA as being chronic and those chronic diseases/disabilities are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

A. Low Back and Neck Disabilities

The Board finds that the Veteran's claims for service connection for low back and neck disabilities are warranted.

The Veteran contends that service connection for low back and neck disabilities are warranted based on service incurrence.  He maintains that his current diagnoses of degenerative disc disease (DDD) of his low back and neck are due to his extensive, strenuous physical labor while in service, to include digging foxholes, building bunkers, long marches while carrying a heavy pack and a 40-pound radio, as well as carrying injured or deceased soldiers to evacuation zones.  The Board has previously acknowledged the presence of in-service low back pain.  

Relevant evidence in this case consists of the Veteran's service treatment records (STRs); VA treatment records from July 2006 to January 2015; private treatment records from April 1980 to January 2011; a VA examination in November 2012, with addendums in March 2014 and February 2015; and statements in August 2006 from the Veteran, his wife, and his brother. 

The Veteran's STRs are silent as to complaints, diagnoses, or treatments for a neck condition.  However, the Veteran has provided statements that he experienced neck pain while in service, which he treated with aspirin.  The Veteran, his wife, and his brother all reported that the Veteran has suffered from back and neck pain since his discharge from service.  The Veteran stated that the condition was "not severe initially but slowly increased in severity over time (years)."  He explained he "did not seek medical attention for a long time because the ailments were small in nature or [he] treated them [himself] or [he] just lived with it."  He contended that he experienced back pain in service after having to carry his gear along with a heavy radio, and that he has continued to experience periodic back pain. 

VA treatment records in June 2006 diagnosed the Veteran with low back DDD and multilevel DDD of the cervical spine.  A note in May 2007 from K.C.L., a VA nurse practitioner, described the Veteran's history of physical labor while serving in Vietnam, and opined that it seemed "reasonable to believe that [the Veteran's] present complaints of low back pain and neck and [DDD] commenced with these early stressors."  A statement in May 2007 from J.R.R., a private physician, opined that while it was possible the Veteran could have developed his problems without the kind of heavy lifting he performed while in service, he could not say "with 100 [percent] certainty that they did not have something to do with his problems now."  J.R.R. stated that the physical labor could have "some bearing" on his present low back and neck conditions.  An October 2010 statement from J.R.R., Jr., a private physician, opined that "there is a greater-than-even chance that his chronic back pain due to [DDD] is associated with his years of military service and acted as early stressors for his current conditions."  In a January 2011 medical note, J.R.R. Jr. stated that the Veteran's back pain was "probably due to overuse" during his tour of duty in Vietnam. 

At his November 2012 VA examination, the examiner opined that the Veteran's low back and neck conditions were less likely than not incurred in or caused by an in-service injury because the Veteran had stated that he did not start experiencing back pain until 10 years after he was discharged from service.  The examiner commented that although the Veteran had been diagnosed with DDD, this was not "one of the accepted symptoms" linked to herbicide exposure, to include Agent Orange.  The examiner opined that the low back and neck conditions were the result of the aging process.  

In the March 2014 addendum, the examiner commented that the Veteran claimed he started to experience low back pain in 1992 after heavy yard work.  The examiner opined that "despite whatever work he did on active duty, there would be no correlation between that and hurting his back during yard work" years later.  As such, the examiner opined that it was less likely than not that the Veteran's low back disability had its clinical onset in service, or that it was "related to the Veteran's reported back pain in service which was "self-limiting."  The examiner also reported that the Veteran contended that "he began to have arthritis of his neck in the 1970s."  The examiner opined that "therefore, since he did not have any neck injury or problems with his back while on active duty," it was less likely than not that his low back and neck disabilities were incurred in or related to an in-service injury or event.

In the February 2015 addendum, the VA examiner reviewed all the medical evidence in the claims file and opined that the Veteran's low back and neck disabilities were less likely than not incurred in or a result of an in-service injury or event.  In connection with the low back disability, the examiner noted the absence of back injuries, pain, accidents or complaints during service.  He found that although there was a current disability, there was "no evidence of a disability or injury while in service, and there [was] no nexus."  He remarked that while the Veteran's statements concerning his back pain in service were conceded, "reports of pain by itself do not provide diagnosis of a chronic back disability, or of trauma to the spine which may manifest in disease years later."  He further commented that J.R.R.'s medical opinion was correct in that "it is not 100 [percent] certain that his work in the service did not have something to [do] with his current back pain."  However, the examiner stated that the most common cause of DDD is microtrauma "from all the wear and tear of everyday life," and that it was "not possible to determine that work done during his service, affected his back to any significant degree" versus all the work done in the subsequent 40 years.  

In regards to the neck disability, the February 2015 VA examiner found that there was a current diagnosis of osteoarthritis of the neck, and that "the most common cause of this is microtrauma from everyday wear and tear over the years."  He referenced J.R.R.'s medical opinion that the Veteran's military service may have contributed to his condition but that it was "unclear as to the significant effect compared to the subsequent years of activities."  He noted that while the Veteran and K.C.L.'s statements suggested that neck pain started in service, the STRs were silent as to any treatment or complaints.  Further, the examiner noted that in their most recent update, the Institute of Medicine did not find a relationship between degenerative arthritis and exposure to Agent Orange. 

As an initial matter, the Board finds that there are current low back and neck disability, and that low back pain in service is conceded.  The Board notes that there is conflicting evidence of record as whether the Veteran's low back and neck disabilities were incurred in or related to service. 

In May 2007, K.C.L., a VA nurse practitioner, opined that it was "reasonable to believe that [the Veteran's] present complaints of low back pain and neck and [DDD]" were due to the Veteran's arduous physical labor while in service.  In May 2007, J.R.R., a medical doctor, opined that while he could not say "with 100 [percent] certainty" that the Veteran's physical work in Vietnam "did not have something to do with his problems now," it could have had "some bearing" on his present low back and neck conditions.  Further, in October 2010 and January 2011, J.R.R. Jr., a medical doctor, opined that there was a "greater-than even chance" that the Veteran's DDD of the low back and neck were related to his military service in Vietnam.  However, in November 2012, and the subsequent addendums in March 2014 and February 2015, the VA examiners found that the Veteran's low back and neck disabilities were less likely than not related to the Veteran's military service because there was a gap of over 20 years between the Veteran's service and the diagnoses, and pain, alone, "[did] not provide diagnosis" of chronic disabilities, "which may manifest in disease years later." 

After having reviewed the record and weighed the evidence both in support of and against the claim, the Board finds that the evidence is in relative equipoise as to whether the Veteran's low back and neck disabilities were incurred in or related to his extraneous physical labor while in active duty in Vietnam, which included digging foxholes, building bunkers, carrying his gear in addition to a 40 pound radio, and occasionally carrying injured or deceased soldiers to evacuation zones.  In this regard, to Board finds that the medical evidence of record are of equal probative value.  

Further, the Board finds the statements from the Veteran, his wife, and his brother, are competent and credible.  The Veteran is competent to describe the continuity of symptomatology for his low back and neck conditions as they existed from his time of service, and the progressive worsening of symptoms through the years.  Similarly, the Veteran's wife and his brother are competent to depict the Veteran's low back and neck conditions as they perceived it from the time when the Veteran returned from active service in Vietnam to its gradual worsening thereafter. 

Thus, as there is probative evidence both for and against the claim in this case, the Board finds the evidence to be in equipoise with respect to whether the Veteran's low back and neck disabilities are service-connected.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that service connection for low back and neck disabilities is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

B. Joint pain

The Board finds that service connection for joint pain, to include of the hands/fingers, knees, and feet, is not warranted.

The Veteran contends that service connection for joint pain is warranted based on service incurrence.  He maintains that his current diagnosis of arthritis for his hands and knees is due to his extensive, strenuous physical labor while in service, to include digging foxholes, building bunkers, long marches while carrying a heavy pack and a 40-pound radio, as well as carrying injured or deceased soldiers to evacuation zones.

Relevant evidence in this case consists of the Veteran's STRs; VA treatment records from July 2006 to January 2015; private treatment records from April 1980 to January 2011; a VA examination in November 2012, with addendums in March 2014 and February 2015; and his April 2012 hearing testimony. 

The Veteran's STRs and separation medical examinations are silent as to any treatment, complaints, or diagnosis for joint pain.  Post-service private treatment records reveal that the Veteran injured his right hand, specifically the fourth digit, in April 1980 after he fell on his wrist.  Film studies in August 2000 show mild degenerative arthritis in the right hand in the fourth finger, but no problems in the left hand.  VA treatment records showed osteoarthritis in the Veteran's thumbs, as well as treatment for nodules in his left thumb in 2008 and September 2013, and cysts in his right hand in July 2013.  Film studies in July 2006 revealed arthritis in the knees, and a diagnosis of pes planus and cracking feet in July 2008.

At his April 2012 hearing, the Veteran stated that the pain in his joints was located along his knuckles on both his hands and feet.  He denied any "major pain" in the fingers themselves, but explained that the pain radiated from the knuckles of his hands and feet into his fingers and toes.  He described the pain as aching and sharp, and that it prevented him from gripping and holding on to objects.  He stated that the pain began around 1990 and that it had gradually worsened.  

At the November 2012 VA examination, the examiner stated that joint pain "can be caused by a myriad of things," and while it was on "the list of possible symptoms that can be caused by acute exposure to Agent Orange, the long term effects are unlikely."  

In the March 2014 addendum, the examiner found a current diagnosis of arthritis in the left thumb, and opined that the Veteran's hands/fingers disability was less likely than not incurred in or related to service because there was no medical evidence of any problems or complaints with his hands and feet while in service.  In regards to the knee, the examiner remarked that the Veteran began exhibiting arthritis symptoms in his knees in June 2006, but that there was no medical evidence of record showing any injury or complaints during active service or thereafter.  He found that it was less likely than not that the Veteran's knee disability was incurred in or related to service.  Further, the examiner concluded there was no medical evidence linking arthritis to herbicide exposure, to include Agent Orange.  In connection to the feet, the examiner observed that the Veteran denied any symptoms or problems with his feet, and found that there was no foot disability.

In the February 2015 addendum, the examiner noted that the Veteran was currently diagnosed with osteoarthritis in his hands.  He observed that there was no evidence of injury, treatment or complaints to the hands or fingers while in service.  However, he noted that the Veteran injured his right hand in April 1980, and explained that trauma can develop after an injury, "generally about 5 to 15 years" after the initial injury.  He opined that "this may be what happened [to the Veteran] after the traumatic fall on his wrist [in April 1980] and the subsequent [development of] carpal-metacarpal (CMC) arthritis."  In addition, the examiner noted that while there were previous mentions of possible arthritis in the left hand and fingers, "these [were] not visible upon subsequent radiographs."  As such, he found that the Veteran's hands/fingers arthritis was less likely than not incurred in or related to service.  Further, the examiner noted that the Veteran was currently diagnosed with bilateral knee osteoarthritis.  He remarked on the absence of treatment, diagnosis, or complaints for knee injuries while in service, and stated that he did not find any evidence of bilateral knee disabilities in the private treatment records.  He opined that the Veteran's knee disability was less likely than not incurred in or related to service because there was no evidence of a knee disability or injury while in service.  He stated that there was no medical evidence linking arthritis to herbicide exposure, to include Agent Orange. 

Upon review of the evidence, the Board finds that service connection for joint pain, to include hand/fingers, knees, and feet, is not warranted.  As an initial matter, the Board notes that the Veteran was diagnosed with pes planus in July 2008, but denied any specific foot complaints in August 2008 and at his March 2014 VA examination.  Further, there is no medical evidence of any other foot injuries, treatment or complaints while in service, or any other diagnoses in either his VA or private post-service treatment records.  Therefore, service connection for joint pain of the foot is not warranted.

Next, the Board notes that the Veteran's STRs did not reveal any injuries, treatment or complaints for his hands or fingers, and that he was diagnosed with arthritis in his right hand in August 2000, 31 years after service.  Thus, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Further, the medical evidence of record revealed that the Veteran injured his right hand when he fell on his wrist in April 1980.  In the February 2015 addendum, the VA examiner stated that trauma can develop 5 to 15 years after an injury, and opined that the Veteran's arthritis in his right hand is likely related to his traumatic injury in April 1980.  Further, the examiner explained that while prior radiographs noted CMC arthritis of the left hand, subsequent film studies did not show any signs of arthritis in either the left thumb of any other joint of the left hand.  Therefore, service connection for joint pain of the hands/fingers are not warranted.

Further, the Board notes that the Veteran's STRs do not reveal any injuries, treatment or complaints for his knees, and VA and private post-service treatment records do not reveal any injury, complaints, or treatment for the knees until his June 2006 diagnosis, 37 years after service.  Thus, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309; Combee, 34 F.3d at 1039.  In addition, the VA examiners noted the absence of medical evidence of any knee disability until June 2006, and opined that it was less likely than not that the Veteran's knee disability was incurred in or related to service due to injury or disability.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim, which weighs against the claim)

Further, the Board finds compelling that, as discussed above, the only medical evidence of record providing opinions regarding any etiological relationship between the Veteran's claimed joint pain, to include hands/fingers, knees, and feet, and his time in service-the November 2012 VA examination and the March 2014 and February 2015 addendums-are negative.  In addition, there are no mentions of the Veteran's disorders in his private treatment records.  The Board finds the absence of post-service treatments and complaints for the Veteran's joint pain in his private medical records significant given the Veteran's extensive medical history for his back, neck, and previously service-connected headaches and skin conditions.  

Accordingly, based on the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against the claim for service connection.  The Veteran does not have joint pain, to include the hands/fingers, knees, and feet, traceable to disease or injury incurred in or aggravated during active military service.  Thus, the claims for service connection for joint pain, to include hands/fingers, knees, and feet, must be denied.  The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  













	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for low back disability is granted.

Entitlement to service connection for neck disability is granted.

Entitlement to service connection for joint pain, to include of the hands/fingers, knees, and feet, is denied.




____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


